Order filed December 11, 2012, Withdrawn, Appeal Reinstated and Order
filed December 18, 2012




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00135-CR
                             NO. 14-12-00136-CR
                             NO. 14-12-00137-CR
                               ____________

                     DON GRIJALVA-LEWIS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
             Trial Court Cause Nos. 1146588, 1223212, and 1224946

                                    ORDER

       This Court issued an order abating these appeals because a supplemental
clerk’s record containing the presentence investigation reporter, requested August
10, 2012, had not been filed. The supplemental clerk’s records have now been
filed. Accordingly, our order of December 11, 2012, is withdrawn and the appeal
is reinstated.
PER CURIAM